 MRS. BAIRD'S BREADMrs. Baird'sBakeries,Inc.,d/b/aMrs. Baird'sBread-Fort Worthand Mrs. Baird's CakeandBak-eryandConfectioneryWorkers' InternationalUnion,AFL-CIO,LocalNo. 111.Case 16-CA-4965June 15, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 27, 1973, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein?ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as hereinmodified and hereby orders that Respondent, Mrs.Baird's Bakeries, Inc., d/b/aMrs. Baird's Bread-Fort Worth and Mrs. Baird's Cake, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommended Or-der, as herein modified:Delete the words "places of business located at FortWorth, Texas," in the first sentence of subparagraph2(a) of the recommended Order and replace themwith the words "cake plant located at 7301 SouthFreeway, Fort Worth, Texas."iThe Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutionswith respect to credibility unlessthe clearpreponderance of all of the relevant evidenceconvincesus that theresolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F.2d 362 (C A. 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findings2As theviolations found hereinall occurredat the cakeplant, we shalllimit the notice posting requirementto that plantDECISIONSTATEMENT OF THE CASE199THOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Fort Worth, Texas, on January 23 and 24,1973, pursuant to a charge filed on October 20, 1972,' by theBakery and Confectionery Workers' International Union,AFL-CIO, Local No. 1112 (herein referred to as theUnion), and a complaint issued on December 8.The complaint alleged that Mrs. Baird's Bakeries, Inc.,d/b/a Mrs. Baird's Bread-Fort Worth and Mrs. Baird'sCake 3 (herein referred to as the Respondent), violated Sec-tion 8(a)(l) and (3) of the National Labor Relations Act, asamended (herein referred to as the Act), by interrogating itsemployees concerning their union memberships, activities,and desires and those of other employees; threatened itsemployees with loss of retirement benefits and plant closurebecause of their union activities; threatened an employee hewould not have been hired or given a wage increase had itbeen known he favored the Union; and by discriminatorilydischarging and refusing to reinstate employee Joe Wil-liams, Jr., because of his union or concerted activities.4Respondent in its answer filed on December 14 deniedhaving violated the Act.The issues involved are whether Respondent violatedSection 8(a)(1) and (3) of the Act by unlawfully interrogat-ing and threatening its employees; and whether Respondentdiscriminatorily discharged JoeWilliams, Jr. and deniedhim reinstatementbecause of his union or concerted activi-ties.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbriefs.Upon the entire record in this case and from my observa-tion of thewitnesses,and after due consideration of thebriefs filed by the General Counsel, Respondent, and theCharging Party, I hereby make the following:5iAll the dates referred to are in 1972, unless otherwise stated.2 The pleadings were amended at the hearing to reflect the correct nameof the UnionlThe pleadings were amended at the hearing to reflectthe correct nameof the RespondentThe complaint was amended at the hearing withdrawingan allegationthat PlantSuperintendent Bob Goodson had unlawfullythreatened an em-ployee with loss of privilegessRespondent subsequent to the close of the hearing filed a motion opposedby General Counsel seeking to have admitted into evidencea decision issuedby an appeals referee of the Texas employmentcommission pertaining to thedischarge of the alleged discriminatee Joe Williams, Jr The decision previ-ously offered at the hearing was rejected on the groundsitwas not a finaldecisionRespondent now contends, relying upon a subsequent documentissued by the Texas employment commission wherein it found the appealfrom the appeals referee's decision was untimely filed, the decision is nowfinal and should be considered In view of mydecision herein pertaining toWilliams' discharge, I do not find it necessary to rule uponRespondent'smotion204 NLRB No. 41 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTMrs. Baird's Bakeries, Inc., a Texas corporation, operatesvarious plants in the State of Texas where it is engaged inthe manufacture and distribution of bread and related prod-ucts.During the 12-month period preceding December 8,Mrs. Baird's Bakeries, Inc., purchased raw materials valuedin excessof $50,000 which were delivered directly to itsTeas plant from suppliers located outside the State of Tex-as.The only two plants involved in this proceeding areoperated under the name of Mrs. Baird's Bakeries, Inc.,d/b/aMrs.Baird's Bread-Fort Worthand Mrs. Baird'sCake, and have their offices and are located at Fort Worth,Texas. The cake plant is located at 7301 South Freeway andthe bread plant at 1701 Summit.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.IITHE LABORORGANIZATION INVOLVEDRespondent admits, and I find, that the Bakery and Con-fectionery Workers'InternationalUnion, AFL-CIO, LocalNo. I11, is a labororganizationwithin themeaning of Sec-tion 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Interrogation and ThreatsGeneral Counsel presented severalwitnessesemployed atthe cake plant who testified to certain unlawful conductengaged in by Respondent's Production SuperintendentDavid Drake, General Manager M. A. Wolloch, and De-partment Head RalphSmalling,who were all admittedagents and supervisors of Respondent.Cloteial Beasley testified about October 26 ProductionSuperintendent Drake aftertellingher he wanted to talk toher about the Union asked her why they felt they needed aunion.When she replied for job security and dignity hisresponsewas he couldn't understand why everytime some-thing happened they would jump up and say itwas becausethey were black whereupon she gave him an example. Drakestated he could feel there was a strong feeling for the Unionand knew it wasn't because of the benefits but somethingelse.When Beasley agreed informing him she and otheremployees were for the Union, Drake stated he knew thatbefore they would let the Union in they would close theplace down and open up somewhereelse. Beasleyalso stat-ed Drake discussed the Company's benefits mentioningsome of the things the Company was doing for them withouta union.Production Superintendent Drake testifiedas a result ofrumors in the plant concerning the Company's benefits andtwo of its supervisors he talked to approximately 40 employ-ees including Beasley. Drake's version was he told her hedid not want to discuss the Union but only asked her abouther views concerning the discontentment with management,whereupon she brought up the dignity of the black people.Drake denied making any statement about closing theplant.I credit Beasley's version of the conversation rather thanDrake's and find that Drake coercively interrogated Beasleyconcerning her reasons for wanting a union and threatenedher with closing the plant before letting in the Union.James Newman testified, about October 21, DepartmentHead Ralph Smalling mentioned he had seen Newman'sname on a letter 6 and told him he should find out moreabout the Union before he put his name on something.About October 23, Smalling mentioned another company,Taystee Bread, was going out of business because they werepushing the union. Neither of these conversations was al-leged in the complaint or contended by General Counsel tobe violative of the Act.Newman testified on November 1, while performing hiswork, Department Head Smalling after watching him for 5or 10 minutes asked him if he thought the equipment he waswashing was clean, whereupon, he replied it was. Smallingthen accused him of being a disgrace to his race. When heasked Smalling the reason Smalling replied if he had knownNewman was for the Union he wouldn't have given him his35-cent raise I or he wouldn't have hired him. Later that dayNewman was asked by Smalling to read and sign a list ofwork rules which he had previously seen and was told if hefailed to follow the rules he would be subject to dismissal.Under cross-examination Newman admitted the equipmentwhich he had told Smalling was clean really wasn't cleanand Smallinghad previously gotten on him before about it.Smalling testified on several occasions he had instructedNewman to wash the buckets, pans, and pots with soap, hotwater, and a brush; however, Newman instead of followinghis instructions would just spray the equipment with a waterhose. On the occasion in question after watching Newmanclean someequipment without attempting to take the smallpieces out of the inside and clean them with soap and waterhe asked Newman if the equipment was clean. Newmanreplied, "Well, no not really." Smalling stated he told New-man the quality of his work and his attitude towards hiswork was a complete disgrace and it was going to have tostop. Smalling told Newman the way he continually diso-beyed orders made him wish he hadn't given him a raise oreven hired him. Smalling denied he had mentioned anythingabout race or the Union.Accordingto Smalling,about January 17 Newman ac-knowledged to him the word "union" had not been men-tioned in their earlier conversation.Icredit Smalling's version of the conversations ratherthan Newman's and find Smalling did not threaten New-man becausehe favored the Union.Three employees, Cloteial Beasley, Lee Langston, Sr.,and Paul Scrutchins testified about threats made to them byGeneral Manager Wolloch concerning their retirement ben-ef its.Beasley testified that about the latter part of NovemberGeneral Manager Wolloch discussed the Company's retire-ment plan with her showing her how much she and other6 The Union had sentthe Respondenta letter, whichwas received onOctober 17, containingthe namesof 28employees,including Newman'sname,who were membersof andactive in behalfof the Union.7 Smalling hadpreviously given Newman a 35-cent-an-hour raise MRS. BAIRD'S BREAD201employees had accumulated. Afterwards, Wolloch told herthat was what the Company had given her without a unionand asked if she thought if the Union got in the Companywas just going to hand it over to them. Wolloch immediatelyanswered his own question by stating they would not. Un-der cross-examination Beasley acknowledged Wolloch hadtold her he didn't want to talk about the Union because theycould say it was against the law.Lee Langston, Sr., testified about October 18 GeneralManager Wolloch told him he didn't want to talk to himabout the damn Union because he had seen his name on thelist .8Wollach then showed Langston his retirement benefitsincluding how much money he had put into it and men-tioned his social security. Afterwards Wolloch pointed toLangston's retirement and stated he hadn't paid anythingfor it and he wouldn't get it if he went union.Paul Scrutchins testified that, about the first part of No-vember, General Manager Wolloch told him he wanted totalk to him about the Union. Wolloch showed him his retire-ment benefits in which $14,000 or $16,000 had accumulatedand told him if the Union came in he would lose it. Scrutch-ins under cross-examination acknowledged Wolloch beganthe conversation by stating he didn't want to talk about theUnion.General Manager Wolloch testified that in Novemberafter hearing rumors around the plant concerning theCompany's retirement plan 9 he talked to most of the em-ployees who were eligible for the plan, individually abouttheir benefits. On a prior occasion some years earlier Wol-loch had also discussed the retirement benefits with theemployees. Wolloch stated, prior to talking to each employ-ee, he informed them he did not want to talk to them aboutthe Union but only about the benefits they had under theCompany's retirement plan. While talking to the employeesWolloch utilized a computer printout sheet showing theemployment date of each employee; the eligibility date forbenefits under the plan; the amounts of their life insurance;how much social security they would have at retirement;and how much they would receive under the retirement planif they continued making the same amount of money. Wol-loch stated a number of employees asked various questionsabout the Union which he attempted to answer. His re-sponse to these employees, including Beasley, Langston,and Scrutchins who asked if the Company went unionwould they lose their benefits which he had told them theyhad, was they were asking him something he just couldn'ttell them the answer to and he imagined those things werenegotiated but he couldn't tell them because he didn't know.Wolloch stated he told the employees the Union didn't gettheir benefits for them but the Company had given them thebenefits of its own free will. Wolloch denied telling theemployees they would lose their benefits if they became orremained members of the Union.I credit the testimonies of Langston and Scrutchins whoimpressed me as credible witnesses and find that General8 Langston's name was included on the list of names which the Union hadsentto the Respondent, discussedsupra9The employees are eligible for participation in the retirement plan afterthey have been employed for 4 years. However, they do not have a vestedinterest in the plan's benefits until after 20 yearsManager Wolloch threatened them with the loss of theirretirement benefits if they became union members or select-ed the Union as their bargaining representative. While Wol-loch informed the employees he did not want to discuss theUnion, by his own admission he admitted doing so whenquestions were asked. Insofar as Wolloch's statements toBeasley are concerned I find they are too ambiguous toconstitute a threat she would lose her retirement benefits.B.Williams' TerminationJoe Williams, Jr., the alleged discriminatee, had been em-ployed by the Respondent for approximately 5-1/2 years atthe time he was terminated on October 18. When terminat-ed he was working as an icing mixer at the cake plant, underthe supervision of Production Foreman Sam Reese. Hisduties included determining the amount of icing to be usedand mixing the icing.Williams served as an observer for the Union in an elec-tion held about October 1970 involving Respondent'splants. His most recent union activities which began aboutthe latter part of September consisted of attending unionmeetings held in September and October and soliciting ap-proximately six employees to sign union authorizationcards.Williams' name was also included on the list of 28names which the Union had submitted to the Respondentdiscussed, supra, listing employees who were members ofand active in behalf of the Union. This letter as previouslynoted was received by Respondent on October 17, the dayprior to Williams' discharge.Williams was involved in a traffic incident in December1971 resulting in his being charged with driving while intoxi-cated, driving without an operator's license, and improperlane use. As a result of these citations he was required onthree separate occasions to take time off from work to ap-pear in court. The first occasion occurred about Septemberand the second occasion on or about October 3 or 4.On both occasions mentioned, Williams, on the day be-fore he was scheduled to appear in court,had requestedpermission to be off from work which was granted. Respon-dent as a result of the advance notice was able to findreplacements for him. One time he was off work for an hourand 10 or 15 minutes and the other time he was permittedto take the entire day off.The last occasion Williams requested permission to be offwork occurred on the day of his discharge. Williams, whohad been off work the previous day, testified he had re-ceived a message that evening he had to appear at court thefollowing day. He made no attempt to contact the Respon-dent that day but reported to work on October 18 at 5 a.m.his regular time. About 8:45 a.m. he told Production Fore-man Reese he was suppose to be in court. When Reeseinquired if it was open he informed him it was but he wasn'tsuppose to be there until 9:30 a.m. Although Williams hadobserved Reese at the plant as early as 6:30 a.m. he haddelayed requesting Reese's permission to be off work inorder to borrow an automobile from another employee.Reese informed him they were going to take a break afterthey finished running fruit cups and after Williams volun-teered he had a bowl of icing already made and anotherbowl ready to be mixed Reese told him to punch out for 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunch 10 and take care of his ticket in court. Williams deniedhe was told to return at a certain time.Williams punched out at 8:50 a.m., drove in heavy trafficto the municipal court located approximately 7 or 8 milesdistance from the plant and after a 15-minute wait madearrangements to pay the traffic violation, then returned di-rectly to the plant and punched in at 9:55 a.m. Williamstestified after he had returned to work Reese informed himhe had been gone too long and he had already called inanother icing man. Reese got his timecard and gave it toProduction Manager Greenwood who informed Williamshe would gethis check ready.Production Foreman Reese's version of his conversationswith Williams were Williams told him he had to pay a ticketand had to be there by 9:30 a.m. When Williams pursuantto his inquiry informed him the court was open and it wouldtake about 30 minutes to pay the ticket, he suggested Wil-liams go ahead and take his lunch break but instructed himhe would have to be back in 30 minutes because there wasno one there to take his place.Reese inquired whether Wil-liams had enough icing to start because they had a breakcoming up and one bowl would be enough to last throughWilliams' lunch break. Reese denied Williams had left an-other bowl ready to mix. According to Reese he was notaware at the time Williams actually had to appear in courtin order to pay the ticket.Reese testified while Williams was gone they ran out oficing which caused the line to shut down for about 15 min-utes resulting in approximately 26 other employees whoworked on the line being put out of work temporarily.Reese,who was unable to obtain a replacementforWil-liams,had to mix the icing himself although he had notmixed icing in several years and continued to do so untilWilliams' replacement arrived at 1:30 p.m. According toReese while mixing the icing and being unable to attend tohis supervisory duties the wrapping crew missed their breakand the bun cooler experienced a mechanical failure.Reese testified afterWilliams had returned to work hementioned these incidents to Williams 11 and upon askingWilliams where he had been Williams replied he had beentied up. Williams acknowledged he understood he was sup-pose to be back in 30 minutes but stated he couldn't makeit.Reese stated he informed Williams he had repeatedly runout of icing, was not doing his job, and he would have togo. Reese testified his reasons for discharging Williams werefor repeatedlyrunningout of icing and for disobeying hisinstructions on that occasion.Reese further testified he wasaware Williams had previously been given a final notice fortardiness and he took Williams' record into account whenmaking his decision to terminate him.I credit Reese's versions of his conversationswithWil-liams rather than those of Williams who did not impress meas a credible witness. For example, Williams on his directexamination testified the occasion on October 18 when hehad requested permission to be off work was no differentthan the previous occasion.However under cross-examina-tionWilliams acknowledged on each of the previous occa-10 The employees have a 30-minute lunch period.11The record does not establish exactly what time Williams was dis-charged.sions when he had requested permission to be off from workhe had made his requests the day before which allowedRespondent time to find a replacement rather than waitinguntil the verylastminute as in the instant case.Further, I do not find persuasive Williams' contentionthatReese, in effect, had given him authorization, carteblanche, to take as much time as he needed. Williams' owntestimony established he was only told to take his lunchbreak, which was 30 minutes, and he admitted he did nothave enough icing to last an hour. Without prior notice byWilliams, as on the previous occasions when he had request-ed time off from work, to allow Respondent the opportunityto arrange for a replacement in the instant case, therebyresulting in Reese having to mix the icing himself thus ne-glecting his supervisory duties, I find Reese's version moreplausible.Moreover, prior to his discharge Williams had beenwarned on a number of occasions about running out oficing.Production Superintendent Drake whileacting asWilliams' supervisor testified on two occasions which oc-curred the early part of September and on September 16 hehad talked to Williams about running out of icing. On thelatter occasionWilliams was given a blue slip worded asfollows: "Due to your inefficency [sic] on mixing icing, youare being given final warning that your job will be terminat-ed if you do not meet job standards." Williams admittedbeing issuedthe blue slip and that on two occasions Drakehad instructed him not to run out of icing any more becauseit stopped the line. According to Williams both warnings byDrake occurred prior to any recent union activity.Drake, whose testimony was corroborated by Reese, tes-tified he had instructed Reese that he had placed Williamson probation for 20 working days and if his performancedidn't improve Williams was to be replaced.)Production Foreman Reese testified without contradic-tion which I credit that, after he began supervising Williamsin August 1972, Williams repeatedly ran out of icing onceor twice a week stopping the line. Reese spoke with him onthose occasions and on the Saturday preceding his dis-charge that Wednesday he had given Williams an oral warn-ing for having run out of icing.Williams' record also contained three final warnings forexcessive tardiness, two of which were dated January 10 andFebruary 21, 1971, and the third warning was undated. InadditionWilliams was given a final warning for excessiveabsenteeismor tardiness dated February 28, 1972.The record disclosed employees were not automaticallydischarged for similar infractions after having received afinal warning but the matter was within the discretion oftheir supervisors.C. Analysis and ConclusionsGeneral Counsel contends, while Respondent denies, thatRespondent violated Section 8(a)(1) and (3) of the Act byunlawfully interrogating and threatening its employees andby discriminatonly discharging and denying reinstatementto Joe Williams, Jr.Section 8(a)(1) of the Act prohibits an employer from12The probationary period ended October 14. MRS. BAIRD'S BREAD203interferingwith, restraining, or coercing its employees in theexerciseof their rightsguaranteed in Section7 of the Act.Section 8(a)(3) of the Act provides in pertinent part "It shallbe an unfair labor practice for an employer . . . by discrimi-nation in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discour-age membership in any labor organization......Based upon my findings,supra,Production Supennten-dent Drake coercively interrogated Cloteial Beasley con-cerning her reasons for wanting a union and threatened herwith closing the plant before letting in the Union; and Gen-eralManager Wolloch threatened Lee Langston, Sr. andPaul Scrutching with loss of their retirement benefits if theybecame union members or selected the Union as their bar-gaining representative. I hereby find such conduct inter-fered with, restrained, and coerced Cloteial Beasley, LeeLangston, Sr., and Paul Scrutchinsin the exerciseof theirrights guaranteed in Section 7 of the Act and Respondentthereby violated Section 8(a)(1) of the Act.The remainingissue iswhether Williams was dischargedand denied reinstatement for discriminatory reasons underthe Act or for cause as asserted by Respondent.It isthe General Counsel's burden to prove an employerhas been discriminatorily discharged. If an employee's dis-charge is motivated by antiunion design such discharge isviolative of the Act even though the employee has per-formed misdeedswhich would warrant hisdismissal.FrostyMorn Meats, Inc. v. N.L.R.B.,296 F.2d 617, 620 (C.A. 5,1961).Absent direct evidence a discriminatory motive may beinferred. Since Williams had previously served as an observ-er for the Union in an election and his name was includedamong those names of employees active in the Union con-tained in the Union's letter, which was received by Respon-dent the day preceding Williams' discharge, Respondenthad knowledge of or at least reason to believe Williams wasactive in the Union. While Respondent's knowledge of Wil-liams'union activities, the timing of his discharge in relationto the receipt of the Union's letter informing Respondent ofhis activities, and the Section 8(a)(1) violations herein foundwhich established Respondent's union animus13 are all fac-tors to be considered in determining whether Williams, dis-charge and denial of reinstatement were discriminatorilymotivated, having considered such factors in light of theevidence and circumstances surroundingWilliams' dis-charge, I am not persuaded the evidence is sufficient toprove Williams' discharge or denial of reinstatement wasfor discriminatory reasons under the Act. Prior to his dis-charge and preceding the advent of the most recent unionactivities,Williams had been warned he would be terminat-ed if he continued to run out of icing which caused the lineto shut down, putting other employees out of work. Despiterepeated warnings he continued to run out of icing includ-ing the day of his discharge when he further disobeyed13General Counsel has requested that official nonce be taken of the deci-sion inMrsBaird's Bread, Dallas,171 NLRB 135, enfd 420 F 2d 484 (C.A.5, 1969), for the purpose of establishing Respondent's union animus Inas-muchas the case cited involved a plant located in Dallas, Texas, and isoperated under a different name, I do not find a sufficient foundation hasbeen established for considering such decisionReese's instructions thereby causing Reese, who was unableto find a replacement for Williams, to neglect his own dutieswhile having to make the icing himself. These factors andWilliams' work record, which was considered by Reese inhis decision to terminate Williams, substantiate Reese's rea-sons for the discharge.Under these circumstances I find that the General Coun-sel has failed to provide by a preponderance of the evidenceas is his burden that Williams was discriminatorily dis-charged and denied reinstatement in violation of Section8(a)(3) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.Mrs. Baird's Bakeries, Inc., d/b/aMrs.Baird'sBread-Fort Worth and Mrs. Baird's Cake, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Bakery and ConfectioneryWorkers' InternationalUnion, AFL-CIO, Local No. 111, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By coercively interrogating an employee concerningher reasons for wanting a union, threatening an employeewith closing the plant before letting in the Union; threaten-ing employees with loss of their retirement benefits if theybecome union members or select the Union as their bar-gaining representative, Respondent has interfered with, re-strained, and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act, and has engagedin unfair labor practices in violation of Section 8(a)(1) of theAct.4.Respondent did not violate Section 8(a)(3) and (1) ofthe Act by discharging and refusing to reinstate Joe Wil-liams, Jr.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1)of the Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 14APPENDIXMrs. Baird's Bakeries,Inc., d/b/aMrs.Baird's Bread-Fort Worth andMrs. Baird'sCake,its officers,agents, suc-cessors,and assigns,shall:1.Cease and desist from:(a) Interfering with,restraining,or coercing its employ-ees by coercively interrogating the employees concerningtheir reasons for wanting a union;threatening employeeswith closing the plant before letting in the Union; andthreatening employees with loss of their retirement benefitsif theybecome union members or select the Union as theirbargaining representative.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of theirrights to self-organization, to form, join,or assistthe Bakeryand Confectionery Workers'InternationalUnion, AFL-CIO, Local No. 111, or any other labor organization, tobargain collectively through representatives of their ownchoosing,or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National LaborRelations Act, as amended,or to refrain from any or allsuch activities.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a) Post at its places of business locatedat Fort Worth,Texas,copies ofthe attachednotice marked"Appendix." 15Copies ofsaid notice,on formsprovidedby the RegionalDirectorfor Region 16, shall, afterbeing dulysigned by anauthorizedrepresentativeof Respondent,be posted imme-diately upon receipt thereof, and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, includ-ing all places wherenotices to employees are customarilyposted.Respondentshall take reasonablesteps to insurethat said notices arenot altered, defaced, or covered by anyother material.(b)Notifythe RegionalDirectorfor Region16, in writ-ing, within20 daysfromthe date ofthisOrder,what stepshavebeen takento comply herewith.IT IS FURTHER ORDERED thatthe complaintbe dismissedinsofar as it alleges unfairlabor practices not specificallyfound herein.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT coercively interrogate our employeesconcerning their reasonsfor wantinga union.WE WILL NOT threaten our employees withclosing theplant before lettingin the Union.WE WILL NOT threaten our employees withloss of theirretirementbenefits should they become union mem-bers or selectthe Union as their bargainingrepresenta-tive.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce our employeesin the exerciseof their right to self-organization, to form, join,or assistthe Bakery and Confectionery Workers'InternationalUnion, AFL-CIO, Local No. 111, or any other labororganization, to bargain collectively through represent-atives oftheir own choosing,to engagein concertedactivitiesfor the purpose of collectivebargaining orother mutual aid or protection,or to refrainfrom anyor all such activities.MRS BAIRD'S BAKERIES, INC.,D/B/AMRS BAIRD'SBREAD-FORT WORTH ANDMRS BAIRD'SCAKE(Employer)DatedBy14 In the event no exceptions are filed asprovided bySec 102.46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions and recommendedOrderherein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions and order,and allobjectionsthereto shall be deemedwaived for all purposes.15 In the event that the Board'sOrderis enforced by a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted pursuantto a Judgment of the United StatesCourt of Appealsenforcing an Order ofthe NationalLaborRelations Board "(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room8A24, 819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.